 

Exhibit 10.01

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

 

 

 

 

)

 

In re:

)

Chapter 11

 

)

 

W.R. GRACE & CO., et al.,(1)

)

Case No. 01-01139 (JFK)

 

)

(Jointly Administered)

Debtors.

)

 

 

)

 

 

 

SETTLEMENT AGREEMENT

 

I.  BACKGROUND

 

                A.    On or about April 2, 2001, W.R. Grace & Co. and certain
affiliated companies (collectively the “Debtors”) filed a petition for
reorganization under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.
§ 101, et seq., as amended (the “Bankruptcy Code”).

 

--------------------------------------------------------------------------------

(1)          The Debtors consist of the following 62 entities: W. R. Grace & Co.
(f/k/a Grace Specialty Chemicals, Inc.), W. R. Grace & Co.-Conn., A-1 Bit & Tool
Co., Inc., Alewife Boston Ltd., Alewife Land Corporation, Amicon, Inc., CB
Biomedical, Inc. (f/k/a Circe Biomedical, Inc.), CCHP, Inc., Coalgrace, Inc.,
Coalgrace II, Inc., Creative Food ‘N Fun Company, Darex Puerto Rico, Inc., Del
Taco Restaurants, Inc., Dewey and Almy, LLC (f/k/a Dewey and Almy Company),
Ecarg, Inc., Five Alewife Boston Ltd., G C Limited Partners I, Inc. (f/k/a Grace
Cocoa Limited Partners I, Inc.), G C Management, Inc. (f/k/a Grace Cocoa
Management, Inc.), GEC Management Corporation, GN Holdings, Inc., GPC
Thomasville Corp., Gloucester New Communities Company, Inc., Grace A-B Inc.,
Grace A-B II Inc., Grace Chemical Company of Cuba, Grace Culinary Systems, Inc.,
Grace Drilling Company, Grace Energy Corporation, Grace Environmental, Inc.,
Grace Europe, Inc., Grace H-G Inc., Grace H-G II Inc., Grace Hotel Services
Corporation, Grace International Holdings, Inc. (f/k/a Dearborn International
Holdings, Inc.), Grace Offshore Company, Grace PAR Corporation, Grace Petroleum
Libya Incorporated, Grace Tarpon Investors, Inc., Grace Ventures Corp., Grace
Washington, Inc., W. R. Grace Capital Corporation, W. R. Grace Land Corporation,
Gracoal, Inc., Gracoal II, Inc., Guanica-Caribe Land Development Corporation,
Hanover Square Corporation, Homco International, Inc., Kootenai Development
Company, L B Realty, Inc., Litigation Management, Inc. (f/k/a GHSC
Holding, Inc., Grace JVH, Inc., Asbestos Management, Inc.), Monolith
Enterprises, Incorporated, Monroe Street, Inc., MRA Holdings Corp. (f/k/a
Nestor-BNA Holdings Corporation), MRA Intermedco, Inc. (f/k/a Nestor-BNA, Inc.),
MRA Staffing Systems, Inc. (f/k/a British Nursing Association, Inc.), Remedium
Group, Inc. (f/k/a Environmental Liability Management, Inc., E&C Liquidating
Corp., Emerson & Cuming, Inc.), Southern Oil, Resin & Fiberglass, Inc., Water
Street Corporation, Axial Basin Ranch Company, CC Partners (f/k/a Cross Country
Staffing), Hayden-Gulch West Coal Company, H-G Coal Company.

 

 

 

1

--------------------------------------------------------------------------------


 

                B.    On or about March 28, 2003, the United States, on behalf
of the Environmental Protection Agency (the “EPA”) and other federal agencies,
filed Proofs of Claim against W.R. Grace & Co. - Conn. (Claim Number 9634) and
Kootenai Development Company (Claim Number 9635).

 

                C.    The Proofs of Claim assert claims for, among other things,
the unreimbursed environmental response costs the United States Environmental
Protection Agency (“EPA”) has incurred and will incur in the future at the Libby
Asbestos Site (as defined below) located in and around Libby, Montana, pursuant
to the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), 42 U.S.C. § 9601 et seq. W.R. Grace owned and operated a vermiculite
mine and vermiculite processing facilities in and near Libby from 1963 to 1990. 
The vermiculite ore contained impurities including amphibole asbestos. 
Vermiculite and asbestos particles have been found in various locations in and
around Libby.

 

                D.    The United States’ claim for the response costs EPA had
incurred and would  incur in the future at the Libby Asbestos Site was the
subject of litigation in the District of Montana.  On August 26, 2003, the court
ruled that the United States was entitled to response costs incurred through
December 31, 2001 in the amount of $54,527,081.11 (from W. R. Grace & Co.-Conn.)
and $5,213,458 (from Kootenai Development Company), pursuant to
Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).  United States v. W. R. Grace &
Co.-Conn., 280 F. Supp.2d 1149, 1187-88 (D. Mont. 2003).  The Court of Appeals
for the Ninth Circuit affirmed the judgment of the District Court.  429 F.3d
1224 (9th Cir. 2005).  The Supreme Court denied certiorari.  127 S. Ct. 379
(2006).  The United States has provided Debtors with documentation for
$108,048,220.89 in additional EPA response costs incurred at the Libby Asbestos
Site from January 1, 2002 to December 31, 2005.  EPA has incurred additional
response costs since that date, and will continue to incur response costs in the
future.

 

 

 

2

--------------------------------------------------------------------------------


 

                E.     This Settlement Agreement addresses the United States’
CERCLA claim regarding the Libby Asbestos Site, with the exception of OU-3 (as
defined herein).  Other environmental claims are addressed in the Settlement
Agreement resolving the United States’ Proofs of Claim Regarding Certain
Environmental Matters, submitted to the Court on December 19, 2007 (Docket Nos.
17651 and 17670).

 

                NOW, THEREFORE, in consideration of the mutual promises
contained herein, and for other good and valuable consideration receipt of which
is hereby acknowledged;

 

                IT IS HEREBY STIPULATED and agreed to by and between the parties
hereto, subject to approval by the Bankruptcy Court, as follows:

 

II.  JURISDICTION

 

                1.  The Court has jurisdiction over the subject matter of this
action pursuant to 28 U.S.C. §§ 1331 and 1345 and 42 U.S.C. §§ 9607 and
9613(b) and also has personal jurisdiction over Debtors.

 

III.  PARTIES BOUND

 

                2.  This Settlement Agreement is binding upon the United States
and upon Debtors and their successors and assigns.  Any change in ownership or
corporate or other legal status,

 

 

3

--------------------------------------------------------------------------------


 

including but not limited to, any transfer of assets or real or personal
property, shall in no way alter the status or responsibilities of Debtors under
this Settlement Agreement.

 

IV.   DEFINITIONS

 

                3.  Unless otherwise expressly provided herein, terms used in
this Settlement Agreement  that are defined in CERCLA or in regulations
promulgated under CERCLA shall have the meanings assigned to them in CERCLA or
in such regulations.  Whenever terms listed below are used in this Settlement
Agreement, the following definitions shall apply:

 

                        a.     “ATSDR” shall mean the United States Agency for
Toxic Substance and Disease Registry and any successor departments, agencies or
instrumentalities of the United States.

 

                        b.     “CERCLA” shall mean the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq.

 

                        c.     “Court” shall mean the United States Bankruptcy
Court for the District of Delaware, which has jurisdiction over the subject
matter of this action and personal jurisdiction over Debtors.

 

                        d.     “Day” shall mean a calendar day.  In computing
any period of time under this Settlement Agreement, where the last day would
fall on a Saturday, Sunday, or federal holiday, the period shall run until the
close of business of the next working day.

 

                        e.     “Debtors” shall mean the entities listed in
Footnote 1.

 

                        f.      “DOJ” shall mean the United States Department of
Justice and any successor departments, agencies or instrumentalities of the
United States.

 

 

4

--------------------------------------------------------------------------------


 

                        g.     “EPA” shall mean the United States Environmental
Protection Agency and any successor departments, agencies or instrumentalities
of the United States.

 

                        h.     “EPA Hazardous Substance Superfund” shall mean
the Hazardous Substance Superfund established by the Internal Revenue Code, 26
U.S.C. § 9507.

 

                        i.      “Final Order” shall mean an order or judgment of
the Court, or other court of competent jurisdiction with respect to the subject
matter, which has not been reversed, stayed, modified or amended, and as to
which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment was appealed
or from which certiorari was sought.

 

                        j.      “Future Response Costs” shall mean all costs,
including but not limited to direct and indirect costs, that EPA, ATSDR, or DOJ
on behalf of EPA incur and pay at or in connection with amphibole asbestos
contamination at the Site after December 31, 2005, with the exception of costs
incurred or paid at or in connection with OU-3.

 

                        k.     “Interest” shall mean interest at the rate
specified for interest on investments of the EPA Hazardous Substance Superfund
established by 26 U.S.C. § 9507, compounded annually on October 1 of each year,
in accordance with 42 U.S.C. § 9607(a).  The applicable rate of interest shall
be the rate in effect at the time the interest accrues.  The rate of interest is
subject to change on October 1 of each year.

 

                        l.      “Operable Unit 3” or “OU-3” shall mean property
in or around the Zonolite Mine owned by W. R. Grace or Grace-owned subsidiaries
(excluding OU-2) and any area (including any structure, soil, air, water,
sediment or receptor) impacted by the release and/or

 

 

5

--------------------------------------------------------------------------------


 

release and subsequent migration of hazardous substances and/or pollutants or
contaminants from such property, including, but not limited to, the mine
property, the Kootenai River and the sediments therein, Rainey Creek, Rainey
Creek Road and areas in which tree bark is contaminated with such hazardous
substances and/or pollutants and contaminants.

 

                        m.    “Paragraph” shall mean a portion of this
Settlement Agreement identified by an Arabic numeral or an upper or lower case
letter.

 

                        n.     “Parties” shall mean the United States and
Debtors.

 

                        o.     “Past Response Costs” shall mean all costs,
including but not limited to direct and indirect costs, that EPA, ATSDR, or DOJ
on behalf of EPA has paid at or in connection with the Site through December 31,
2005, with the exception of costs incurred or paid at or in connection with
OU-3.

 

                        p.     “Plaintiff” shall mean the United States.

 

                        q.     “Section” shall mean a portion of this Settlement
Agreement identified by a Roman numeral.

 

                        r.      “Settlement Agreement” shall mean this
Settlement Agreement.

 

                        s.     “Site” or “Libby Asbestos Site” shall mean the
Zonolite Mine and all areas (including any structure, soil, air, water, sediment
or receptor) in and near Lincoln County, Montana, that have been contaminated by
natural or human caused migration of hazardous substances and/or pollutants or
contaminants from the Zonolite Mine.  For purposes of this Settlement Agreement,
the Site shall not include Operable Unit 3.

 

                        t.      “United States” shall mean the United States of
America, including its departments, agencies and instrumentalities.

 

 

 

6

--------------------------------------------------------------------------------


 

V.  STATEMENT OF PURPOSE

 

                4.  By entering into this Settlement Agreement, the mutual
objective of the Parties is for Debtors to make a cash payment to address their
liability for Past Response Costs and Future Response Costs at the Libby
Asbestos Site with the exception of OU-3 Costs as provided in the Covenant Not
to Sue by the United States in Section VIII and subject to the Reservations of
Rights by United States in Section IX.

 

VI.  PAYMENT OF RESPONSE COSTS

 

                5.  Within 30 days of entry of a Final Order approving this
Settlement Agreement, Debtors shall pay to the EPA Hazardous Substance Superfund
$250,000,000 for Past Response Costs and Future Response Costs, plus an
additional sum for Interest on that amount calculated from the date when the
United States submits the response to comments or notification that no comments
were received in accordance with Paragraph 35 of this Settlement Agreement
(provided that the United States does not withdraw its consent to the Settlement
Agreement as not being in the public interest based on the comments received)
through the date of payment.

 

                6.  Payments shall be made by FedWire Electronic Funds transfer
(“EFT”) to the U.S. Department of Justice account in accordance with current EFT
procedures.  Payment to the Hazardous Substance Superfund shall refer to EPA
Region 8 and Site Spill ID Number 08-BC, and DOJ Case Number 90-11-2-07106/2. 
Payments shall be made in accordance with instructions provided to the Debtors
by the Financial Litigation Unit of the U.S. Attorney’s Office in the District
of Montana following entry of this Settlement Agreement.  Any payments received
by the Department of Justice after 11:00 a.m. Eastern Time shall be credited on
the next business day.

 

 

7

--------------------------------------------------------------------------------


 

                7.  At the time of payment, Debtors shall send notice that
payment has been made to EPA and DOJ in accordance with Section XV (Notices and
Submissions).  Such notice shall reference the EPA Region 8 and Site-Spill ID
Number 08-BC, DOJ Case Number 90-11-2-07106/2, and the Civil Action Number. 
Debtors shall also send notice by mail and electronic mail (where noted) to the
following:

 

                Kelcey Land

                U.S. Environmental Protection Agency, Region 8

                Cost Recovery Program Manager, ENF-RC,

                1595 Wynkoop Street

                Denver, CO 80202-1129

 

and

 

                Dana Anderson

                U.S. EPA,

                26 W. Martin Luther King Drive,

                Attention:  FINANCE, MS: NWD,

                Cincinnati, Ohio 45268

                (E-mail (to both): anderson.dana@epa.gov and
AcctsReceivable.CINWD@epa.gov)

 

                8.  The total amount to be paid pursuant to Paragraph 5 shall be
deposited in the Libby Asbestos Site Special Account within the EPA Hazardous
Substance Superfund to be retained and used to conduct or finance response
actions at or in connection with the Site or transferred by EPA to the EPA
Hazardous Substance Superfund, at EPA’s sole discretion.  EPA shall separately
retain $11 million of the total paid in a separate Libby Asbestos Site O&M
Special Account for the purpose of funding operation and maintenance at the
Site.  If the funds are not needed in whole or part for operation or maintenance
(after all Records of Decision have been issued and the nature, scope and cost
of all operation and maintenance activities for the Site have been determined),
EPA will retain and use such funds to conduct or finance response actions at

 

 

8

--------------------------------------------------------------------------------


 

or in connection with the Site or transfer the money to the EPA Hazardous
Substance Superfund, at EPA’s sole discretion.

 

VII.  FAILURE TO COMPLY WITH REQUIREMENTS OF THIS SETTLEMENT AGREEMENT

 

                9.  Stipulated Penalty.

 

                        a.  If the payment due under Paragraph 5 is not paid by
the required due date, Debtors shall be in violation of this Settlement
Agreement and shall pay, as a stipulated penalty, in addition to the Interest
required by Paragraph 5, $10,000 per day that such payment is late.

 

                        b.  Stipulated penalties are due and payable within 30
days of the date of the demand for payment of the penalties by EPA.   All
payments to EPA under this Paragraph shall be identified as “stipulated
penalties” and shall be made by Federal Wire Electronic Funds Transfer (“EFT”)
to the Federal Reserve Bank of New York City with the following information:

 

                                Federal Reserve Bank of New York

                                ABA = 021030004

                                Account = 68010727

                                SWIFT address = FRNYUS33

                                33 Liberty Street

                                New York NY 10045

                                Field Tag 4200 of the Fedwire message should
read “D 68010727
                                        Environmental Protection Agency”

 

Any payments received by the Federal Reserve Bank after 11:00 a.m. (Eastern
Time) will be credited on the next business day.

 

                        c.  At the time of each payment, Debtors shall send
notice that such payment has been made to EPA and DOJ in accordance with
Section XV (Notices and Submissions).  Such notice shall reference the EPA
Region 8 and Site/Spill ID Number 08-BC, DOJ Case Number 90-11-2-07106/2,

 

 

9

--------------------------------------------------------------------------------


 

and the Civil Action Number.  Debtors shall also send notice by mail and
electronic mail (where noted) to the following:

 

                Kelcey Land

                U.S. Environmental Protection Agency, Region 8

                Cost Recovery Program Manager, ENF-RC,

                1595 Wynkoop Street

                Denver, CO 80202-1129

 

and

 

                Dana Anderson

                U.S. EPA,

                26 W. Martin Luther King Drive,

                Attention:  FINANCE, MS: NWD,

                Cincinnati, Ohio 45268

                (E-mail (to both): anderson.dana@epa.gov and
AcctsReceivable.CINWD@epa.gov)

 

                        d.  Penalties shall accrue as provided in this Paragraph
regardless of whether EPA has notified Debtors of the violation or made a demand
for payment, but need only be paid upon demand.  All penalties shall begin to
accrue on the day after payment  is due and shall continue to accrue through the
date of payment.

 

                10.  If the United States brings an action to enforce this
Settlement Agreement, Debtors shall reimburse the United States for all costs of
such action, including but not limited to costs of attorney time.

 

                11.  Payments made under this Section shall be in addition to
any other remedies or sanctions available to the United States by virtue of
Debtors’ failure to comply with the requirements of this Settlement Agreement.

 

                12.  Notwithstanding any other provision of this Section, the
United States may, in its unreviewable discretion, waive payment of any portion
of the stipulated penalties that have accrued pursuant to this Settlement
Agreement.  Payment of stipulated penalties shall not excuse

 

 

10

--------------------------------------------------------------------------------


 

Debtors from payment as required by Section VI or from performance of any other
requirements of this Settlement Agreement.

 

VIII.  COVENANT NOT TO SUE BY PLAINTIFF

 

                13.  Covenant Not to Sue by United States.  Except as
specifically provided in Section IX (Reservation of Rights by United States),
the United States covenants not to sue or to take administrative action against
Debtors pursuant to Sections 106 and 107(a) of CERCLA, 42 U.S.C. §§ 9606 and
9607(a), for the Libby Asbestos Site with the exception of  OU-3, and for
payment of Past Response Costs and Future Response Costs.  This covenant not to
sue shall take effect upon receipt by EPA of all payments required by Section VI
(Payment of Response Costs) and any amount due under Section VII (Failure to
Comply with Settlement Agreement).  This covenant not to sue is conditioned upon
the satisfactory performance by Debtors of their obligations under this
Settlement Agreement.  This covenant not to sue extends only to Debtors and does
not extend to any other person.

 

IX.  RESERVATION OF RIGHTS BY UNITED STATES

 

                14.  General Reservations of Rights by United States.  The
United States reserves, and this Settlement Agreement is without prejudice to,
all rights against Debtors with respect to all matters not expressly included
within the Covenant Not to Sue by United States in Paragraph 13. 
Notwithstanding any other provision of this Settlement Agreement, the United
States reserves all rights against Debtors with respect to:

 

                        a.  liability for failure of Debtors to meet a
requirement of this Agreement;

 

                        b.  criminal liability;

 

 

11

--------------------------------------------------------------------------------


 

                        c.  liability for response actions at OU-3, including,
but not limited to, injunctive relief or administrative order enforcement under
Section 106 of CERCLA, 42 U.S.C. § 9606, and cost recovery under Section 107 of
CERCLA, 42 U.S.C. § 9607, and liability for damages for injury to, destruction
of, or loss of natural resources under Section 107 of CERCLA, 42 U.S.C. § 9607;

 

                        d.  liability that results from releases of hazardous
substances other than amphibole asbestos;

 

                        e.  liability, based upon Debtors’ operation of any
portion of the Site or upon transportation, treatment, storage, or disposal, or
the arrangement for the transportation, treatment, storage, or disposal, of a
hazardous substance or a solid waste at or in connection with the Site, after
signature of this Settlement Agreement by Debtors, except as required by and in
compliance with an EPA order or future settlement agreement with EPA;

 

                        f.  liability arising from the past, present, or future
disposal, release or threat of release of a hazardous substance, pollutant, or
contaminant outside of the Site.

 

X.  COVENANT NOT TO SUE BY DEBTORS

 

                15.  Debtors covenant not to sue and agree not to assert any
claims or causes of action against the United States or its contractors or
employees with respect to the Site, except OU-3,   including but not limited to:

 

                        a.  any direct or indirect claim for reimbursement from
the Hazardous Substance Superfund based on Sections 106(b)(2), 107, 111, 112, or
113 of CERCLA, 42 U.S.C. §§ 9606(b)(2), 9607, 9611, 9612, or 9613, or any other
provision of law;

 

 

12

--------------------------------------------------------------------------------


 

                        b.  any claim arising out of the Site, except OU-3, or
out of response actions for which Past Response Costs or Future Response Costs
were or will be incurred, including any claim under the United States
Constitution, the Constitution of the State of Montana, the Tucker Act, 28
U.S.C. § 1491, the Equal Access to Justice Act, 28 U.S.C. § 2412, as amended, or
at common law; or

 

                        c.  any claim against the United States pursuant to
Sections 107 and 113 of CERCLA, 42 U.S.C. §§ 9607 and 9613, relating to Past
Response Costs or Future Response Costs, or for the Site, except for OU-3.

 

                16.  Except as provided in Paragraph 22 (Waiver of
Claim-Splitting Defenses), the covenants not to sue set forth in Paragraph 15
shall not apply in the event the United States brings a cause of action or
issues an order pursuant to the reservations set forth in Paragraph 14 (c) -
(f), but only to the extent that Debtors’ claims arise from the same response
action, response costs, or damages that the United States is seeking pursuant to
the applicable reservation.

 

                17.  Debtors covenant not to sue and agree not to assert any
claims or causes of action pursuant to Sections 107 and 113 of CERCLA, 42
U.S.C.  §§ 9607 and 9613, relating to amphibole asbestos contamination at the
Site or OU-3, against residential landowners in Libby, Montana and business
owners in Libby, Montana who are in compliance with the terms of a “No Action
Assurance” EPA issued for residential landowners and business owners in Libby.

 

                18.  Nothing in this Settlement Agreement shall be deemed to
constitute approval or preauthorization of a claim within the meaning of
Section 111 of CERCLA, 42 U.S.C. § 9611, or 40 C.F.R. 300.700(d).

 

 

13

--------------------------------------------------------------------------------


 

XI.  EFFECT OF SETTLEMENT/CONTRIBUTION PROTECTION

 

                19.  Except as provided in Paragraph 17 (Waiver of Claims
Against No Action Assurance Recipients), nothing in this Settlement Agreement
shall be construed to create any rights in, or grant any cause of action to, any
person not a Party to this Settlement Agreement.   The Parties expressly reserve
any and all rights (including, but not limited to, any right to contribution),
defenses, claims, demands, and causes of action which each Party may have with
respect to any matter, transaction, or occurrence relating in any way to the
Site against any person not a Party hereto.

 

                20.  The Parties agree, and by entering this Settlement
Agreement this Court finds, that Debtors are entitled, as of the date of entry
of this Settlement Agreement, to protection from contribution actions or claims
as provided by Section 113(f)(2) of CERCLA, 42 U.S.C. § 9613(f)(2), for “matters
addressed” in this Settlement Agreement.  The “matters addressed” in this
Settlement Agreement are Past Response Costs, Future Response Costs and all
response actions taken or to be taken and all response costs incurred or to be
incurred, at or in connection with the Site, except for OU3, by the United
States.  The ‘matters addressed’ in this Settlement Agreement do not include
those response costs or response actions as to which the United States has
reserved its rights under this Settlement Agreement (except for claims for
failure to comply with this Agreement), in the event that the United States
asserts rights against Debtors coming within the scope of such reservations.

 

                21.  Debtors agree that, with respect to any suit or claim for
contribution brought by it for matters related to this Settlement Agreement, it
will notify EPA and DOJ in writing no later than sixty (60) days prior to the
initiation of such suit or claim.  Debtors also agree

 

 

14

--------------------------------------------------------------------------------


 

that, with respect to any suit or claim for contribution brought against them
for matters related to this Settlement Agreement, they will notify EPA and DOJ
in writing within thirty (30) days of service of the complaint or claim upon
them.  In addition, Debtors shall notify EPA and DOJ within thirty (30) days of
service or receipt of any Motion for Summary Judgment, and within thirty (30)
days of receipt of any order from a court setting a case for trial, for matters
related to this Settlement Agreement.

 

                22.  In any subsequent administrative or judicial proceeding
initiated by the United States for injunctive relief, recovery of response
costs, or other relief relating to the Site, Debtors shall not assert, and may
not maintain, any defense or claim based upon the principles of waiver, res
judicata, collateral estoppel, issue preclusion, claim-splitting, or other
defenses based upon any contention that the claims raised by the United States
in the subsequent proceeding were or should have been brought in the instant
case; provided, however, that nothing in this Paragraph affects the
enforceability of the Covenant Not to Sue by Plaintiff set forth in
Section VIII.

 

XII.  ACCESS AND INSTITUTIONAL CONTROLS

 

                23.   Commencing on the date of lodging of this Settlement
Agreement, Debtors shall provide the United States and its representatives,
including EPA and its contractors, with access at all reasonable times to the
Site, or such other property, for the purpose of conducting any response
activity related to the Site, including, but not limited to, the following
activities:

 

                        a.  Monitoring, investigation, removal, remedial or
other activities at the Site;

 

                        b.  Verifying any data or information submitted to the
United States;

 

                        c.  Conducting investigations relating to contamination
at or near the Site;

 

                        d.  Obtaining samples;

 

 

15

--------------------------------------------------------------------------------


 

                        e.  Assessing the need for, planning, or implementing
additional response actions at or near the Site;

 

                        f.  Inspecting and copying records, operating logs,
contracts, or other documents maintained or generated by Debtors or their
agents, consistent with Section XIII (Access to Information);

 

                        g.  Determining whether the Site or other property is
being used in a manner that is prohibited or restricted, or that may need to be
prohibited or restricted, by or pursuant to this Settlement Agreement.

 

                        h.  Debtors shall record and comply with any
institutional controls at the Site that relate to Debtors properties and are
part of an approved Record of Decision(s) for the Site.

 

XIII.  ACCESS TO INFORMATION

 

                24.  Debtors shall provide to EPA, upon request, copies of all
records, reports, or information (hereinafter referred to as “records”) within
their possession or control or that of their contractors or agents relating to
activities at the Site, including, but not limited to, sampling, analysis, chain
of custody records, manifests, trucking logs, receipts, reports, sample traffic
routing, correspondence, or other documents or information related to the Site.

 

                25.  Confidential Business Information and Privileged Documents.

 

                                a.  Debtors may assert business confidentiality
claims covering part or all of the records submitted to Plaintiff under this
Settlement Agreement to the extent permitted by and in accordance with
Section 104(e)(7) of CERCLA, 42 U.S.C. § 9604(e)(7), and 40 C.F.R. § 2.203(b). 
Records determined to be confidential by EPA will be accorded the protection
specified in 40 C.F.R. Part 2, Subpart B.  If no claim of confidentiality
accompanies records

 

 

16

--------------------------------------------------------------------------------


 

when they are submitted to EPA, or if EPA has notified Debtors that the records
are not confidential under the standards of Section 104(e)(7) of CERCLA or 40
C.F.R. Part 2, Subpart B, the public may be given access to such records without
further notice to Debtors.

 

                                b.  Debtors may assert that certain records are
privileged under the attorney-client privilege or any other privilege recognized
by federal law.  If Debtors assert such a privilege in lieu of providing
records, they shall provide Plaintiff with the following:  1) the title of the
record; 2) the date of the record; 3) the name, title, affiliation (e.g.,
company or firm), and address of the author of the record; 4) the name and title
of each addressee and recipient; 5) a description of the subject of the record;
and 6) the privilege asserted.  If a claim of privilege applies only to a
portion of a record, the record shall be provided to EPA in redacted form to
mask the privileged information only.  Debtors shall retain all records that
they claim to be privileged until the United States has had a reasonable
opportunity to dispute the privilege claim and any such dispute has been
resolved in the Debtors favor.  However, no records created or generated
pursuant to the requirements of this or any other settlement with the United
States shall be withheld on the grounds that they are privileged.

 

                26.  No claim of confidentiality shall be made with respect to
any data, including but not limited to, all sampling, analytical, monitoring,
hydrogeologic, scientific, chemical, or engineering data, or any other records
evidencing conditions at or around the Site.

 

 

 

17

--------------------------------------------------------------------------------


 

XIV.  RETENTION OF RECORDS

 

                27.  Until 10 years after the entry of this Settlement
Agreement, Debtors shall preserve and retain all records, reports, or
information (hereinafter referred to as “records”) now in its possession or
control, or which come into its possession or control, that relate in any manner
to response actions taken at the Site or the liability of any person for
response actions or response costs at or in connection with the Site, regardless
of any corporate retention policy to the contrary.

 

                28.  After the conclusion of the 10-year document retention
period in the preceding paragraph, Debtors shall notify EPA and DOJ at least 90
days prior to the destruction of any records, and, upon request by EPA or DOJ,
Debtors shall deliver any such records to EPA.  Debtors may assert that certain
records are privileged under the attorney-client privilege or any other
privilege recognized by federal law.  If Debtors assert such a privilege, they
shall provide Plaintiff with the following:  1) the title of the record; 2) the
date of the record; 3) the name  title, affiliation (e.g., company or firm), and
address of the author of the record; 4) the name and title of each addressee and
recipient; 5) a description of the subject of the record; and 6) the privilege
asserted.  If a claim of privilege applies only to a portion of a record, the
record shall be provided to EPA in redacted form to mask the privileged
information only.  Debtors shall retain all records that they claim to be
privileged until the United States has had a reasonable opportunity to dispute
the privilege claim and any such dispute has been resolved in the Debtors’
favor.  However, no records created or generated pursuant to the requirements of
this or any other settlement with the United States shall be withheld on the
grounds that they are privileged.

 

 

18

--------------------------------------------------------------------------------


 

                29.  No claim of privilege shall be made with respect to any
data, including but not limited to, all sampling, analytical, monitoring,
hydrogeologic, scientific, chemical, or engineering data, or any other records
evidencing conditions at or around the Site.

 

                30.  Debtors hereby certify that, to the best of their knowledge
and belief, after thorough inquiry, it has not altered, mutilated, discarded,
destroyed or otherwise disposed of any records, reports, or information relating
to its potential liability regarding the Site since notification of potential
liability by the United States or the filing of suit against it regarding the
Site and that it has fully complied with any and all EPA requests for
information pursuant to Sections 104(e) and 122(e) of CERCLA, 42 U.S.C. §§
9604(e) and 9622(e), and Section 3007 of RCRA, 42 U.S.C. § 6927.

 

XV.  NOTICES AND SUBMISSIONS

 

                31.  Whenever, under the terms of this Settlement Agreement,
notice is required to be given or a document is required to be sent by one party
to another, it shall be directed to the individuals at the addresses specified
below, unless those individuals or their successors give notice of a change to
the other Parties in writing.  Written notice as specified herein shall
constitute complete satisfaction of any written notice requirement of the
Settlement Agreement with respect to the United States, EPA, DOJ, and Debtors,
respectively.

 

As to the United States:

 

As to DOJ:

 

Chief, Environmental Enforcement Section

Environment and Natural Resources Division

U.S. Department of Justice (DJ # 90-11-2-07106/2)

P.O. Box 7611

Washington, D.C.  20044-7611

 

 

19

--------------------------------------------------------------------------------


 

As to EPA:

 

Directors of Legal and Technical Enforcement

U.S. EPA – ENF-L, ENF-RC

1595 Wynkoop Street

Denver, CO 80202

 

As to Debtors:

 

W.R. Grace & Co.

7500 Grace Drive

Columbia, Maryland  21044

Attn: William M. Corcoran

 

XVI.  RETENTION OF JURISDICTION

 

                32.  This Court shall retain jurisdiction over this matter for
the purpose of interpreting and enforcing the terms of this Settlement
Agreement.

 

XVII.  INTEGRATION

 

                33.   This Settlement Agreement constitutes the final, complete
and exclusive agreement and understanding among the Parties with respect to the
settlement embodied in this Settlement Agreement.  The Parties acknowledge that
there are no representations, agreements or understandings relating to the
settlement other than those expressly contained in this Settlement Agreement.

 

XVIII.  LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

 

                34.  This Settlement Agreement shall be subject to approval of
the Court.  The Debtors shall promptly seek approval of this Settlement
Agreement under Bankruptcy Rule 9019 or other applicable provisions of the
Bankruptcy Code.  The hearing on Debtors’ request for such approval shall not be
held until the United States informs the Court (pursuant to Paragraph 35) of

 

 

20

--------------------------------------------------------------------------------


 

any public comments on the Settlement Agreement and the United States’ responses
to those comments.

 

                35.  This Settlement Agreement shall be lodged with the Court
for a period not less than thirty (30) days while notice of this Settlement
Agreement is provided and public comment is solicited.  After the conclusion of
the public comment period, the United States will file with the Court any
comments received and the United States’ responses to the comments, or a
notification that no comments were received.  The United States reserves the
right to withdraw its consent to this Agreement if the comments regarding the
Settlement Agreement disclose facts or considerations which indicate that the
Settlement Agreement is not in the public interest.

 

                36.  If for any reason (i) the Settlement Agreement is withdrawn
by the United States as provided in Paragraph 35, or (ii) the Bankruptcy Court
does not approve the Settlement Agreement, or (iii) the Bankruptcy Cases are
dismissed or converted to cases under Chapter 7 of the Bankruptcy Code before
Grace makes the payment to the United States required by Paragraph 5: (a) this
Settlement Agreement shall be null and void and the parties shall not be bound
hereunder or under any documents executed in connection herewith; (b) the
parties shall have no liability to one another arising out of or in connection
with this Settlement Agreement or under any documents executed in connection
herewith; (c) this Settlement Agreement and any documents prepared in connection
herewith shall have no residual or probative effect or value, and it shall be as
if they had never been executed; and (d) this Settlement Agreement, any
statements made in connection with settlement discussions, and any documents
prepared in connection herewith may not be used as evidence in any litigation
between the parties.

 

 

21

--------------------------------------------------------------------------------


 

XIX.  SIGNATORIES/SERVICE

 

                37.  Each undersigned representative of Debtors and the
Associate Attorney General for the Environment and Natural Resources Division of
the United States Department of Justice certifies that he or she is authorized
to enter into the terms and conditions of this Settlement Agreement and to
execute and bind legally such Party to this document.  The Parties recognize
that Debtors’ authority to enter into and implement this Settlement Agreement is
subject to approval of the Court.

 

                38.  Debtors agree not to oppose entry of this Settlement
Agreement by the Court or to challenge any provision of this Settlement
Agreement, unless the United States has notified Debtors in writing that it no
longer supports entry of the Settlement Agreement.

 

XX.  FINAL JUDGMENT

 

                39.  Upon approval and entry of this Settlement Agreement by the
Court, this Settlement Agreement shall constitute the final judgment between and
among the United States and Debtors.

 

 

22

--------------------------------------------------------------------------------


 

 

 

FOR THE UNITED STATES OF AMERICA

 

 

 

 

 

 

 

 

 

 

 

 

March 9, 2008

 

/s/ Ronald J. Tenpas

Date

 

RONALD J. TENPAS

 

 

Assistant Attorney General

 

 

Environment and Natural Resources Division

 

 

U.S. Department of Justice

 

 

 

 

 

 

 

 

 

 

 

 

March 11, 2008

 

/s/ James D. Freeman

Date

 

JAMES D. FREEMAN

 

 

Environmental Enforcement Section

 

 

U.S. Department of Justice

 

 

1961 Stout Street; Eighth Floor

 

 

Denver, CO 80294

 

 

(303) 844-1489

 

 

23

--------------------------------------------------------------------------------


 

 

 

 

FOR THE UNITED STATES OF AMERICA

 

 

 

 

 

 

 

 

 

 

 

 

March 6, 2008

 

/s/ Sharon L. Kercher

Date

 

SHARON L. KERCHER

 

 

Director, CERCLA and RCRA Technical Enforcement Program

 

 

Office of Enforcement, Compliance and Environmental Justice

 

 

U.S. Environmental Protection Agency

 

 

1595 Wynkoop Street

 

 

Denver, Colorado 80202

 

 

 

 

 

 

 

 

 

 

 

 

March 5, 2008

 

/s/ Matthew Cohn

Date

 

MATTHEW COHN

 

 

Supervisory Attorney

 

 

Legal Enforcement Program

 

 

Office of Enforcement, Compliance and Environmental Justice

 

 

U.S. Environmental Protection Agency

 

 

1595 Wynkoop Street

 

 

Denver, Colorado 80202

 

 

 

24

--------------------------------------------------------------------------------


 

 

 

 

FOR DEBTORS W.R. GRACE & CO., ET AL.

 

 

 

 

 

 

 

 

 

 

 

 

Date:

March 11, 2008

 

/s/ William M. Corcoran

 

 

WILLIAM M. CORCORAN

 

 

Vice President

 

 

Public and Regulatory Affairs

 

 

W. R. Grace & Co.

 

 

7500 Grace Drive

 

 

Columbia, Maryland 21044

 

 

 

 

25

--------------------------------------------------------------------------------